WOODLEY, Judge.
On June 13, 1957, appellant waived a jury and pleaded guilty to the felony offense of driving a motor vehicle upon a public highway while intoxicated. The court assessed his punishment at two years confinement in the penitentiary and granted probation.
On January 10, 1958, after hearing, the State’s motion to revoke probation was granted, sentence was pronounced and notice of appeal was given.
No statement of facts appears in the record and the proceedings appear to be regular.
The judgment is affirmed.